                    Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 1 of 6
                                       UNIT D STATES DISTRICT COURT
                                                 DISTRICT OF ARIZONA
                                        _.___ FILED       _ _ _ LODGED
                                              RECEIVED                COPY


United States
PLAINTIFF                                       JUN 1 1 2019
                               V.
                                               ERK US DISTRICT GOUR                GOVERNMENT'S EXHIBIT LIST
                                               DISTRICT OF ARIZONA           ...
Scott Daniel Warren                                                   DEPUTY
DEFENDANT                                                                          CASE NUMBER:   CR18-223-TUC-RCC (DTF)


  PRESIDING JUDGE                           COURTROOM DEPUTY                              COURT REPORTER
  Raner C. Collins                          Sherry Gammon                                 Erica McQuillen
  HEARING/TRIAL DATE(S)                     PLAINTIFF ATTORNEY(S)                         DEFENDANT ATTORNEY(S)
 May 29 - June 7, 2019                      Anna R. Wright                               Amy Knight
                                            Nathaniel Walters                            Gregory Kuykendall

  PLF       DFT     DATE ADMITTED
  NO.       NO.                                                        EXHIBITS
   1                                   Driver's license photo of Ireneo Mujica (Bates # 95 9)

   2                                   Screen shot of image search results                         (Bates #512)
   3                                   Still image from Why Not Travel Center security camera
                                       (Bates #118)

  3A                                   Still image from Why Not Travel Center security camera
                                       (Bates #119)

  3B                                   Photograph of Why Not Travel Center (Bates #116)
  3C -                                 Photograph of Why Not Travel Center (Bates #117)
   4                                   Still image from Why Not Travel Center security camera
                    LoI+-Ii~           (Bates #120)

                    ~ I+l19
  4A                                   Still image from Why Not Travel Center security camera
                                       (Bates #121)

   5                 5/v~ h41          Screen shot from Perez-Villanueva's phone (Bates # 964)

   6                ~- 1~q h"          Photograph of front exterior of "The Barn" (Bates #302)
   7                ~L.1GlLt.l\I
                                       Photograph of back exterior of "The Barn" (Bates #307)
   8                ~IA-9 h~           Photograph of back exterior of "The Barn" (Bates #301)

   9                !'-;b_q    l>tt    Photograph of front door to "The Barn" (Bates #308)
  10                     5f~q J,q      Photograph of common area in "The Barn"                             (Bates #310)
  11                     ~/9..q 1, q   Photograph of common area in "The Barn" (Bates #312)
  12                      Ed~q l )q    Photograph of kitchen area in "The Barn" (Bates #313)

  13                5 /J)q l I q       Photograph of kitchen area in "The Barn" (Bates #314)
                     Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 2 of 6
                                   GOVERNMENT'S EXHIBIT LIST -- CONTINUATION
                                                                               CASE NO.

          United States vs. Scott Daniel Warren                                CR18-00223-TUC-RCC(DTF)


I   PLF
    NO.
           I   OFT
               NO.    I   DATE ADMITTED
                                             I                      EXHIBITS                               I
    14                                           Photograph of common area and sleeping area in "The
                             6{J.__q/1q          Barn" (Bates #317)
    15                                           Photograph of common area and sleeping area in "The
                             ~/,!10,/1q          Barn" (Bates #318)
    16                       5   /~q J,a         Photograph of sleeping area in "The Barn" (Bates #185)
    16A                       rrl~al ,a          Photograph of sleeping area in "The Barn" (Bates #186)
    17                       5/~q/ /Ci           Photograph of sleeping area in "The Barn" (Bates #192)
    17A                      ~,!jQ/10,           Photograph of sleeping area in "The Barn" (Bates #191)
    17B                      6l1e1,q             Photograph of sleeping area in "The Barn" (Bates #189)
    17C                      ,,/,,3q/,o,         Photograph of sleeping area in "The Barn" (Bates #215)
    18                       s-lJJc,/1t1         Photograph of sleeping area in "The Barn" (Bates #190)
    19                        5/:,0.l,"i         Photograph of bathroom door in "The Barn" (Bates #269)
    20                        _,;/J..qf, q       Photograph of bathroom in "The Barn" (Bates #270)
    21                       s/J..q_l,o.         Photograph of bathroom in "The Barn" (Bates #273)
    22                        5 / o..q/, (A, Photograph of bathroom in "The Barn" (Bates #274)
    23                    ~ l,!)._Q lict         Photograph of bathroom in "The Barn" (Bates #275)
    24                 1ii   l1liq               Photograph of bathroom in "The Barn" (Bates #277)
    25                                           Photograph of sleeping area in "The Barn" (Bates #245)
    25A                                          Photograph of sleeping area in "The Barn" (Bates #242)
    26                                           Photograph of common area in "The Barn" (Bates #378)
    27                                           Photograph of common area in "The Barn" (Bates #379)
    28                                           Photocopy of sign in common area in "The Barn" (Bates
                                                 #481)
    28A                                          Photocopy of sign in common area in "The Barn" (Bates
                                                 #520)
    29                                           Photograph of hand-drawn map found in "The Barn" (Bates
                                                 #216)
    30                                           Photograph of hand-drawn map found in "The Barn" (Bates
                                                 #217)
    31                                           Photograph of hand-drawn maps found in "The Barn"
                                                 (Bates #218)
            Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 3 of 6
,,
,· 32                                   Photocopy of hand-drawn map found in "The Barn" (Bates
                                        #530)
     33                                 Photocopy of hand-drawn map found in "The Barn" (Bates
                                        #531)
     34        5 (9-0/ I c;             Perez-Villanueva "selfie" (Bates # 966)
     35            ~.dA9h°I             Perez-Villanueva "selfie" (Bates #519)
     36            s-/&q)iq             Perez-Villanueva "selfie" (Bates #518)
     37             s/i'i J,q           Sacaria-Goday "selfie" (Bates #517)
     38            5/J:}0i I,q          Sacaria-Goday "selfie" (Bates #516)
     39            s/~0il, ct           Perez-Villanueva "selfie" (Bates #515)
     40                                 Perez-Villanueva and Sacaria-Goday "selfie" (Bates
                   5 / ~q I Io.         #514)
     41             5 J,1_q /, q        Sacaria-Goday "selfie" (Bates # 968)
     42                                 Perez-Villanueva and Sacaria-Goday "selfie" (Bates
                   5/~q/ jq             #417)
     42A           5/iq I ,c,           Perez-Villanueva "selfie" (Bates #419)
     43             5/1.0,/,tt          Perez-Villanueva "selfie" (Bates #970)

     44                                 Perez-Villanueva "selfie" (Bates #972)
                   '.') / ;J..o.} '"'
     45        5/r1.-o. l,a.            Perez-Villanueva   &   Sacaria-Goday "selfie" (Bates #974)

     46            5/J..GI 1q           Sacaria-Goday "selfie" (Bates #976)

     47 ·
               5/to.I Io,               P~rez-Villanueva "selfie" (Bates #97 8)

     48                                 Photograph of Ajo Chevron (Bates #102)

 49                                     Photograph of Ajo Chevron (Bates #103)

 50                                     Still image from Ajo Chevron security camera (Bates
             ~ litltci                  #104)

     51                                 Still image from Ajo Chevron security camera (Bates
              lD    \1 \1q              #105)

     52
             l,    I+I I~               Still image from Ajo Chevron security camera (Bates
                                        #106)

     53                                 Still image from Ajo Chevron security camera (Bates
              &/1/i9                    #107)

     54                                 Still image from Ajo Chevron security camera (Bates
              ~ l+l1q                   #108)
       Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 4 of 6

i 55                        Transcript of Sacaria-Goday interview with Border
                            Patrol on January 17, 2018 (Bates #532-95)

 56
              to   lfl 1q   Recording of Sacaria-Goday video deposition with closed
                            captioning

 56A                        Recording of Perez-Villanueva video deposition with
         &( 41 l9           closed captioning

 56B    ~l+l,ci             Transcript of Sacaria-Goday video deposition
                                   -
 56C     lP( 4(19           Transcript of Perez-Villanueva video deposition

 57                         Affidavit of Dr. Scott Daniel Warren (17-MJ-341-BPV)

 58                         Webpage - "About No More Deaths"

 59                         Webpage - "Frequently asked questions about Desert Aid"
                            (Bates #980-984)

 60                         Webpage - Ajo Ambulance Services (Bates #986)

 61                         No More Deaths' Recommended Packing List for D~sert
                            Volunteers (Bates #988, 990)

 62     l£ (10     /il)     Photograph of cabinet (Bates #244)

 63                         Photograph of trash can lid (Bates #281)

 64
        l_q   Ilg l   '°'   Photograph of supply shed (Bates #404)

 65      to/LR       l,9    Photograph of supply shed (Bates #400)

 66       5/;1_0, } I °i    Photograph of supply shed (Bates #398)

 67     o/~/,tt             Photograph of supply shed (Bates #396)

 68      5/c9--q /l t\      Photograph of supply shed (Bates #395)

 69      s/a.~ I 1'1        Photograph of The Barn (Bates #709)

 69A     5 /Ji.q}i ~        Photograph of The Barn (Bates #301)

 70      s/~q/ tc;          Photograph of The Barn (Bates #707)

 71      skc, l1t1i         Photograph of The Barn (Bates #715)

 71A                        Photograph of The Barn (Bates #304)

 72                         Transcript of evidentiary hearing held on May 11, 2018,
                            in United States v. Scott Daniel Warren (18-CR-223)

 73                         Satellite image of 1401 West Snyder Road, Ajo, Arizona
          5/a,q]t~          (Bates #699)
       Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 5 of 6

J 74                          Satellite image of 1401 West Snyder Road, Ajo, Arizona
                5/;).q] 19    (Bates #992)

 75            5/;;_oil t'i   Diagram of The Barn

 76         ~ l2i/ic;         Photograph of Sacaria-Goday in van (Bates #133)

 77          1;/3/tc;i        Photograph of Perez-Villanueva in van (Bates #134)

 78                           Photograph of Sacaria-Goday and Perez-Villanueva in van
 I

            ~b11~             (Bates #136)

 79                           Photograph of van (Bates #501)
       '

 80                           Photograph of van (Bates #502)

 81                           Photograph of van (Bates #505)

 82          5/629/19         Photograph of supply shed (Bates #259)

 83          5/~G/ 19         Photograph of supply shed (Bates #260)

 84          sIc9--q I , °'   Photograph of fire pit (Bates #295)

 85         lul41i9t          Photograph of receipt (Bates #201)

 86        Iii?/ 4- I /q      Photograph of The Barn (Bates #317)

 87          ~l!.>of 1o,      Ajo Chevron security camera footage

 88          5/10/,9          Why Not security camera footage

 8.9         5/&:>( 10,       Map of Ajo, Arizona (emailed 5/15/19)

 90                           Summary exhibit of items found in Perez-Villanueva's
                              cell phone (emailed 5/15/19)

 91          5/3D})C)         Map of Ajo, Arizona (emailed 5/15/19)

 92                           Summary exhibit of items found in the defendant's cell
                              phone

 93                           Report (Bates #1-5)

 94                           Report (Bates #6)

 95                           Report (Bates #7)

 96                           Report (Bates #8)

 97                           Report (Bates #9)

 98                           Report (Bates #10-12)   ,

 99                           Report (Bates #91)
          Case 4:18-cr-00223-RCC-DTF Document 263 Filed 06/11/19 Page 6 of 6
C



; 100                  Report        (Bates #92)

    101                Report        (Bates #100)

    102                Report        (Bates #129-32)

    103                ALnde-r
    104    loL1l10,    Vi r.le,,o o~       reiSP--   ,J,. micuul        '(y"e I .1,_
                                                             u
    105                     Ph-etc of fa ~eL           rl .. l"ni ~ue I   ,C::J..,.D   I !.Jr
                                                                 u
    106                -Photo       ()   \- c) t,t'S OLn'"'a.h f6 r-ow I\
    107                fP   hot 0        D~ T -r-e I\ e..o   mu..', i c__o....)
    108
                                                                    u
    109

    110   to(to I, 9   Mao ()C- II.Ir,~                 RPr.-i-tv    r\1 ~a._J

    111

    112

    113

    114

    115

    116

    117

    118

    119

    120

    121

    122

    123

    124

    125

    126

    127
